Exhibit 10.4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN OMITTED
BECAUSE IT IS

BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.

INFORMATION THAT HAS BEEN OMITTED HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER

IDENTIFIED BY THE MARK “[***]”.

AMENDMENT NO. 1 TO THE DEVELOPMENT AND LICENSE AGREEMENT

This Amendment No. 1 to the Development and License Agreement (this “Amendment”)
is effective this 25th day of February 2019 (the “Amendment Effective Date”) by
and between Pfenex Inc., a Delaware corporation (“Pfenex”), and Alvogen Malta
Operations Ltd., a Maltese corporation (“Alvogen”). Pfenex and Alvogen are
sometimes collectively referred to herein as the “Parties” and separately as a
“Party.”

WHEREAS, pursuant to that certain Development and License Agreement made as of
June 11, 2018 by and between the Parties (the “D&L Agreement”), Pfenex granted
to Alvogen an exclusive right to develop, manufacture and Commercialize Product
in the Territory (each as defined in the D&L Agreement); and

WHEREAS, the Parties now desire to amend the D&L Agreement as set forth below.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
stipulations set forth herein, the receipt and legal sufficiency of which are
hereby mutually acknowledged, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Unless otherwise defined in this Amendment, initially capitalized terms used
herein shall have the meanings given to them in the D&L Agreement.

ARTICLE II

AMENDMENTS TO THE D&L AGREEMENT

2.1     Competing Product. The definition of “Competing Product” in Article I of
the D&L Agreement is hereby deleted in its entirety and replaced with the
following:

““Competing Product” means, on a country-by-country basis in the Territory,
(a) the Reference Product, (b) a therapeutic product other than the Product that
contains the active pharmaceutical ingredient of the Reference Product
(including the Drug Substance or a modified or derivative version thereof) as
its sole active pharmaceutical ingredient or (c) any revised formulation,
strength, presentation or delivery method of any product described in (a) or
(b), where the Regulatory Materials with respect thereto reference or would be
required to reference the Reference Product, in the case of (c), to the extent
such product is labeled for use for the same indication as the Reference Product
as of the Effective Date. For clarity, Competing Product excludes any
therapeutic product incorporating PTH 1-34 intended for the treatment,
prophylaxis or management of any condition resulting from [***] (as shown by
course of development or labeling), provided that the NDA for such therapeutic
product does not reference the NDA for the Product, but for clarity, such
therapeutic product shall not be deemed a Product provided that the NDA for such
therapeutic product (“TP NDA”) does not reference the NDA for the Product,
except that Pfenex may reference the NDA for the Product in its TP NDA to the
extent needed to use cell banks, production processes or supporting analytical
methods that were conceived, generated or reduced to practice in the course of
developing the Product.”

2.2     Product. The definition of “Product” in Article I of the D&L Agreement
is hereby deleted in its entirety and replaced with the following:

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

1



--------------------------------------------------------------------------------

““Product” means, on a country-by-country basis in the Territory
(a) pharmaceutical product consisting of the Drug Substance as the sole active
pharmaceutical ingredient which refers to the Reference Product and (b) when
referring to a manufactured product, such product on final packaged form and
meeting the specifications therefor. For clarity, Product excludes any
therapeutic product incorporating PTH 1-34 intended for the treatment,
prophylaxis or management of any condition resulting from [***] (as shown by
course of development or labeling), provided that the NDA for such therapeutic
product does not reference the NDA for the Product, but for clarity, such
therapeutic product shall not be deemed a Product provided that the TP NDA does
not reference the NDA for the Product, except that Pfenex may reference the NDA
for the Product in its TP NDA to the extent needed to use cell banks, production
processes or supporting analytical methods that were conceived, generated or
reduced to practice in the course of developing the Product.”

2.3     Regulatory Responsibilities. Section 3.4(a) of the D&L Agreement is
hereby deleted in its entirety and replaced with the following:

“(a) It is understood that Alvogen has substantial experience and knowledge with
filing NDAs pursuant to Section 505(b)(2) and Pfenex has substantial experience
and knowledge with the Product. Therefore, the Parties agree as follows:

(i) Within ten (10) days of the Amendment Effective Date, the Executive Steering
Committee shall form a Working Committee to consult with the Parties and oversee
the filing or submission of Regulatory Materials to the FDA with respect to the
Product, including the NDA for Product. Such Working Committee will be comprised
of three (3) employees of Alvogen (or its Affiliate) appointed by Alvogen and
three (3) employees of Pfenex appointed by Pfenex. Each Party shall appoint one
(1) employee to serve as the co-chair of the Working Committee. The Working
Committee shall make all decisions by consensus pursuant to the terms set forth
in Section 7.4(a). If the Working Committee is unable to reach a decision as to
any matter within its authority after a period of ten (10) Business Days, then
the matter may be escalated to either Party’s Chief Executive Officer as set
forth in Section 7.4(b);

(ii) Subject to Section 3.4(a)(i), (A) prior to the Transfer Notice, Pfenex
shall have the sole right to control filing or submission of Regulatory
Materials to the FDA with respect to the Product including the NDA for Product,
subject to Section 3.1, and shall be responsible for managing all communications
and interactions with the FDA with respect to Product in the Territory and
(B) from and after the Transfer Notice, Alvogen shall have the sole right to
control filing or submission of Regulatory Materials with the FDA with respect
to Product including the NDA Approval for Product, subject to Section 3.2, and
shall be responsible for managing all communications and interactions with the
FDA with respect to Product in the Territory; and

(iii) In either case of Section 3.4(a)(ii)(A) or Section 3.4(a)(ii)(B), and
subject to Section 3.4(a)(i), the following provisions shall apply. Prior to the
filing of any Regulatory Materials (including the NDA) for Product with the FDA,
the filing Party (the “Filing Party”) shall provide a copy thereof to the other
Party (through the Executive Steering Committee, the “Reviewing Party”) for its
review and comment. The Reviewing Party shall have fifteen (15) Business Days
from the date it receives a copy of any Regulatory Materials with respect to the
Product to provide the Filing Party with comments regarding such Regulatory
Materials, unless the FDA or Applicable Law requires that such Regulatory
Material(s) be filed on a timeline that does not reasonably permit such advanced
notice, in which case the Reviewing Party shall

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

2



--------------------------------------------------------------------------------

have as much time as is reasonably practicable to provide the Filing Party with
comments. The Filing Party shall consider such comments in good faith. The
Filing Party shall, to the extent permitted by Applicable Law, provide the
co-chairs of the Working Committee described in Section 3.4(a)(i) with
(A) reasonable advanced notice (and in no event less than fifteen (15) Business
Days’ advance notice whenever feasible) of substantive meetings with any
Regulatory Agency in the Territory that are either scheduled with or initiated
by or on behalf of the Filing Party or its Affiliates, (B) an opportunity to
have a reasonable number (but at least two (2)) representatives participate in
meetings with the FDA with respect to Product, and in any case keep the
Reviewing Party informed as to material interactions with the FDA with respect
to Product, and (C) a copy of any material documents, information and
correspondence submitted to or received from the FDA with respect to Product
promptly, but in any event, no more than twenty-four (24) hours from receipt of
such document, information or correspondence. Without limiting
Section 3.4(a)(iii)(B), if Pfenex is the Filing Party, Pfenex shall meet with
the FDA with respect to the Product only if either (A) Alvogen is present at
such meeting, either in person or by telephone or (B) Alvogen is not present at
such meeting through no fault of Pfenex. ”

 

  2.4

Product Contractors Costs.

(a) Section 4.2(b) of the D&L Agreement is hereby deleted in its entirety and
replaced with the following:

“(b) Within thirty (30) days of the Amendment Effective Date, Alvogen shall
provide written notice to Pfenex as to whether it has decided with respect to
the period between January 1, 2019 and ending December 31, 2019 to either:
(i) reimburse Pfenex for its reasonable, out-of-pocket expenses approved in
advance in writing by Alvogen (which approval will not be unreasonably withheld,
conditioned or delayed) for Third Party consultant/contractors engaged by Pfenex
with respect to regulatory affairs, quality, manufacturing and supply chain for
the Product (the “Product Contractors”) as provided in Section 4.2(c); or
(ii) provide, at Alvogen’s cost, internal or external experts (reasonably
acceptable to Pfenex) to provide the support equivalent to Product Contractors,
in which case Alvogen shall specify in writing each expert they will provide and
which Product Contractor each such expert is replacing.

(b) Section 4.2(c) is hereby added to the D&L Agreement as follows:

“(c) Alvogen shall pay Pfenex for its reasonable, out-of-pocket expenses for
Product Contractors (i) $[***] Dollars for the period beginning June 1, 2018 and
ending December 31, 2018 within thirty (30) days of the Amendment Effective Date
and (ii) and up to a maximum of $[***] Dollars for the period beginning
January 1, 2019 and ending December 31, 2019 in equal quarterly installments on
March 31, 2019, June 30, 2019, September 30, 2019 and December 31, 2019 (which
may be offset by any mutually agreed amounts for Alvogen’s provision of experts
in lieu of Pfenex’s provision of Product Contractors, as described in
Section 4.2(b)(ii)). For clarity, any reasonable, pre-approved, out-of-pocket
expenses incurred by Pfenex for Product Contractors in excess of the above
amounts shall be subject to reimbursement in accordance with Section 4.2(b)(i).”

 

  2.5

Manufacturing Cooperation. Section 5.2(a) is hereby deleted in its entirety and
replaced with the following:

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

3



--------------------------------------------------------------------------------

  “Alvogen shall lead the completion of the activities described in Exhibit 5.2
(“COGs Reduction Plan”). Pfenex shall provide FTE’s for technical support of the
activities detailed in the COGS Reduction Plan at its cost. Alvogen and Pfenex
shall each be responsible for 50% of capital expenditures for production
equipment required at any of the Third Party Suppliers for the production of
Product. The Parties shall use Diligent Efforts to complete the activities under
the COGs Reduction Plan on or before June 30, 2020. Alvogen shall use Diligent
Efforts to negotiate pricing discounts from Third Party Suppliers. If after
June 30, 2020 the average COGs for Product for any Annual Period exceeds the
Maximum COGs /unit (the “Excess Amount”), then Pfenex shall bear fifty (50%)
percent of such Excess Amount, as a reduction to its profit share under
Section 4.5, and Alvogen shall have the right to offset fifty (50%) percent of
the Excess Amount against any amounts that are payable by Alvogen to Pfenex
under Section 4.5. For purposes of the foregoing, “Maximum COGs” means $[***]
subject to annual adjustment for each Annual Period after 2018 based on the
percentage increase or decrease in the most recent calendar year Producer Price
Index, Industry: Pharmaceutical Preparations, Series ID: PCU325412325412, as
published by the U.S. Department of Labor, Bureau of Labor Statistics.”

 

  2.6

Supply. Section 5.2(c) is hereby added to the D&L Agreement as follows:

“(c) Notwithstanding Section 5.2(b), Alvogen shall supply Products as required
by (i) any Affiliate of Alvogen that has entered into an agreement with Pfenex
to develop, manufacture and/or commercialize Products outside the Territory,
including, without limitation, Alvogen Malta (Out-licensing) Ltd., and such
Affiliate’s respective commercialization partners and/or sublicensees at
Alvogen’s Manufacturing Cost and (ii) on or after [***], Pfenex and its
respective commercialization partner and/or sublicensee for Mainland China, Hong
Kong, Singapore, Malaysia and Thailand at Alvogen’s Manufacturing Cost plus
[***] ([***]%) percent. Without limiting the foregoing, at the request of either
Party, the Parties shall negotiate and enter into a separate agreement on
industry standard terms and conditions specifying the logistics of such supply.
Alvogen shall be responsible for processing purchase orders and facilitating
delivery and shall not be responsible for forecasting for such partners and/or
sublicensees and shall not be required to take on additional resources to
provide such supply services.”

ARTICLE III

GENERAL

3.1     No Other Modifications. Except as specifically set forth in this
Amendment, the terms and conditions of the D&L Agreement shall remain in full
force and effect. No waiver, alteration or modification of any of the provisions
of this Amendment shall be binding unless made in writing and signed by the
Parties by their respective officers thereunto duly authorized. The waiver by
either Party of a breach or a default of any provision of this Amendment by the
other Party shall not be construed as a waiver of any succeeding breach of the
same or any other provision, nor shall any delay or omission on the part of
either Party to exercise or avail itself of any right, power or privilege that
it has or may have hereunder operate as a waiver of any right, power or
privilege by such Party.

3.2     Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Amendment, once
executed by a Party may be delivered via electronic means of transmission and
shall have the same force and effect as if it were executed and delivered by the
Parties in the presence of one another. This

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

4



--------------------------------------------------------------------------------

Amendment shall be governed by and construed in accordance with the laws of the
State of New York, United States without regard to its conflicts of laws
principles.

[Remainder of page intentionally left blank]

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date by their duly authorized representatives.

 

PFENEX INC. By:  

/s/ Eef Schimmelpennink

Name:   Eef Schimmelpennink Title:   CEO Date:   2/25/19

 

ALVOGEN MALTA OPERATIONS LTD. By:  

/s/ Faysal Kalmoua

Name:   Faysal Kalmoua Title:   EVP Portfolio Date:   2/26/19

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

6